99-00818 In the Interest of Carlino.wpd



No. 04-99-00818-CV
IN THE INTEREST of Angelita CARLINO, A Minor Child,
Appellant
 
From the 288th Judicial District Court, Bexar County, Texas 
Trial Court No. 99-CI-04873
Honorable Solomon Casseb, Jr., Visiting Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	January 12, 2000

REVERSED AND REMANDED
	The parties to this appeal have filed an agreed motion to reverse and remand this case to the
trial court. The motion is granted, the judgment of the trial court is reversed, and the cause
remanded to the trial court for further proceedings. The mandate shall issue instanter.
							PER CURIAM
DO NOT PUBLISH